Bkeitel, J.
(dissenting). The issue is whether petitioners-appellants, members of an incorporated political club, are entitled to copy or use its membership list in furtherance of their efforts to attain elective office within the club. The judgment below, dismissing the petition, should be reversed. The club’s refusal to mate its membership list available to members seeking office in the club represents an illegal and paradoxical restriction of the democratic processes in an organization which by its nature should be particularly sensitive to and observant of them.
Chief among the grounds urged by the club in attempting to justify its refusal to allow access to the membership list is the availability to petitioners of the club addressograph mailing facilities. Through such facilities petitioners were enabled to distribute campaign literature. Petitioners, however, realistically point out that in this type of election, telephone and other personal contact with the general membership (now precluded by the club’s refusal) has more impact than any mailings.
The club argues that the effectiveness of a political organization could be destroyed if knowledge of its membership were always available to those hostile to it. But reliance on the United States Supreme Court’s decision in N. A. A. C. P. v. Alabama (357 U. S. 449) as support for this argument is misplaced; there, the disallowance of a State requirement of membership disclosure, as applied to the N. A. A. C. P., turned on “ an uncontroverted showing that on past occasions revelation of the identity of its rank-and-file members has exposed these members to economic reprisal, loss of employment, threat of physical coercion, and other manifestations of public hostility ” *381(p. 462). In New York City similar consequences are hardly likely to follow upon a revelation of membership in a Democratic political club. In all events, respondent does not so contend.
The club also argues that the disclosure might be used to launch a bad-faith invasion of a political club or party. Similarly, it is argued that the membership list may be used for other improper purposes, such as commercial solicitations. While absolute protection against such contingencies probably cannot be assured, the hypothetical dangers, not shown to be imminent, do not justify suppression of minority expression.
It is evident that a balancing of interests is involved. The fears of the club with respect to a misuse of the membership list can be largely eliminated by requiring a preliminary hearing with respect to the good faith of the petitioners. If, after such a hearing, petitioners are found to be acting in good faith they could be permitted limited access to the list, under supervision, and conditioned upon the return of the list when it has served its purpose.
Both sides discuss section 46 of the Membership Corporations Law, seeking support for their contrary positions. The statute which requires annual disclosure of new members and other matters involving membership corporations expressly excepts political organizations so there is no question that it does not impose a statutory obligation on the club to make any such disclosure. Indeed, because it provides for annual disclosures only of new members, the statute is quite irrelevant. It is not even explicitly determinative with respect to the disclosure of the entire membership lists of nonpolitical membership corporations. In any event, the statute is not the sole measure of the common-law disclosure responsibilities of membership organizations, political or otherwise. If it were, then even with respect to nonpolitical organizations, there could be no disclosure of entire membership lists (cf. Matter of Davids v. Sillcox, 297 N. Y. 355).
A device whereby those in control of a political organization can exclude all but favored members from one kind of access to other members should not be given recognition in the courts. In this case it is no answer to say that the constitution and by-laws of the club provide for the use by all members of the addressograph system possessed by the club. Mailing in political affairs is no substitute for canvassing and the provision for making the addressograph facilities available simply provides for the controlled use of certain valuable facilities possessed by the club.
*382In contexts other than the political, the courts, without benefit of statute, have made sure that the interests of the minorities are served. While there are only a few cases, there appears to be a general rule, without exception, that access to membership lists will be denied only when bad faith is found in the applicant (37 N. Y. Jur., Membership Corporations, § 25; cf. Matter of Joslyn [Universal Labs.], 191 Misc. 512, affd. 273 App. Div. 945; Javits v. Investors League, 92 N. Y. S. 2d 267; Matter of Davids v. Sillcox, 188 Misc. 45, 49-50, revd. 272 App. Div. 54, revd. 297 N. Y. 355).
Accordingly, the judgment should be reversed, on the law and in the exercise of discretion, and the matter remanded for a hearing on petitioners’ good faith, following which, if concluded in petitioners’ favor, the membership list should be made available to them under supervision and then returned to respondent.
Rabin and Steuer, JJ., concur with .Staley, J.; Breitel, J., dissents in opinion in which Botein, P. J., concurs.
Judgment, entered on January 18, 1966, affirmed, with $50 costs and. disbursements to the respondent.